Citation Nr: 9921687	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  96-46 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Department of Veterans Affairs compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
stomach pain, to include cramps and constipation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
August 1946.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence that the veteran's 
current stomach pain, to include cramps and constipation, was 
caused or aggravated by a September 1992 VA surgery.


CONCLUSION OF LAW

Stomach pain, to include cramps and constipation, was not 
incurred as a result of VA hospitalization, medical or 
surgical treatment.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.358 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he incurred a 
stomach disability, characterized by pain, swelling and 
constipation, due to nerve damage (contusion of the L5 nerve 
root) during a September 1992 VA spinal surgery.  
Accordingly, a favorable determination is requested.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1995).  See, Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  In this regard, the veteran has been 
provided VA examinations and VA treatment records have been 
obtained.

The veteran's claim for compensation benefits pursuant to 38 
U.S.C. § 1151 was received in May 1993.  As such, the 
unamended provisions of 38 U.S.C.A. § 1151 are for 
application.

In pertinent part, unamended 38 U.S.C.A. § 1151 (West 1991) 
provides that when there is no willful misconduct by the 
veteran, additional disability or death resulting from VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  The United States Supreme Court in Brown 
v. Gardner, 115 S.Ct. 552 (1994), found that then existing 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection (i.e.,  no "fault"), but that not every 
"additional disability" is compensable. 

In Brown v. Garner, 115 S. Ct. 552 (1994), the United States 
Supreme Court affirmed a decision of the United States Court 
of Veterans Appeals that had invalidated the provisions of 38 
C.F.R. § 3.358(c)(3) as in violation of the statutory rights 
granted to veterans by Congress under 38 U.S.C.A. § 1151.  
The Supreme Court held that VA was not authorized by 38 
U.S.C.A. § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as then permitted by 38 C.F.R. 
§ 3.358(c)(3).  The Supreme Court agreed with the Court of 
Veterans Appeals that the regulation cited was contrary to 
the clear language of the statute and was therefore invalid.

In response to the Supreme Court's decision, VA amended 38 
C.F.R. § 3.358 to conform to the Gardner decision, initially 
by an interim rule promulgated in March 1995.  That rule with 
some minor changes was adopted as a final rule in May 1996, 
effective July 22, 1996.  61 Fed. Reg. 25,787 (1996).  The 
changes essentially deleted the requirement that VA be at 
fault or that an accident occur in order for compensation 
benefits to be payable under 38 U.S.C.A. § 1151.  The VA 
General Counsel, in a precedent opinion issued in March 1994, 
held that decisions of the Court of Veterans Appeals 
invalidating VA regulations do not have retroactive effect in 
relation to prior finally adjudicated claims, but should be 
given retroactive effect as they relate to claims still open 
on direct review.  VAOPGCPREC 9-94, 59 Fed. Reg. 27,307 
(1994).  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

Neither the Gardner case, nor the new regulation adopted in 
its wake, changed the statutory requirement that a claimant 
have additional disability as a result of VA treatment.  
Under the provisions of 38 C.F.R. § 3.358, which became 
effective in 1996, it must be shown that additional 
disability exists and that such additional disability was 
actually acquired as a result of VA treatment or examination.  

According to 38 C.F.R. § 3.358, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, several considerations will 
govern.  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or aggravation of an existing disease or injury and not 
merely coincidental therewith.  In addition, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.

The claims file contains VA medical records dated prior to 
September 1992.  The record demonstrates that the veteran had 
numerous complaints of upset stomach and was treated for 
constipation and abdominal pain prior to undergoing VA spinal 
surgery on September 15, 1992.  

The VA medical records show that the September 1992 VA 
surgery resulted in contusion of the L5 nerve root and 
consequent neurologic deficit.  The September 1992 VA 
hospital records indicate that on September 17, two days 
after the surgery, the veteran complained of constipation.  
On September 18, a VA nursing note indicates that the veteran 
reported having had two bowel movements, and that he felt 
"so much relief."  

VA medical records demonstrate that the veteran continued to 
have chronic constipation after the September 1992 surgery.  
VA records of a hospitalization from October 30 to November 
18, 1993, and VA records of a hospitalization in December 
1993, indicate that the veteran's chronic constipation was 
probably due to the different medications he was taking for 
pain and hypertension.  VA records of a hospitalization from 
September 1 to September 2, 1994, for a colonoscopy for 
constipation include the physician's opinion that the 
veteran's constipation "may be neurologic," and it was 
noted that he had right lower extremity neurologic deficit 
post back surgery.

The veteran testified during a December 1996 RO personal 
hearing that he had constipation and cramps from the rectum 
to the lower back.  He said that he used milk of magnesia 
twice a day and was on a special diet and ate mostly liquids.  
He stated that he was constipated even without high dosages 
of pain pills.  He also said that the constipation was 
unrelated to any particular food.  He stated that after the 
September 1992 surgery, he felt swelling and pain.  Since 
that time, the stomach condition had worsened over time. 

The May 1998 Board remand asked that the RO obtain 
information from the veteran regarding any additional VA or 
private treatment for stomach problems, including 
constipation and cramps.  Thereafter, the RO was to obtain 
all of the identified treatment records, including any 
identified VA treatment records dated after July 25, 1996.  

The veteran did not respond to the RO's request for 
information.  The Board points out that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The May 1998 remand also requested that the RO schedule the 
veteran for a VA neurology examination and a VA 
gastrointestinal examination.  The examiners were to review 
the veteran's claims file, complete all appropriate tests, 
and provide an opinion as to any relationship between the 
veteran's current stomach problems, including constipation 
and cramps, and the surgery in September 1992, with contusion 
of the L5 nerve root.

In a June 1998 report, a VA physician provided that the 
veteran's claims file had been reviewed by the Chiefs of 
Neurology and Gastroenterology, each of whom believed that 
additional examination of the veteran would not result in any 
new and material evidence for the requested opinion.  Each 
Chief also expressed the opinion that it was not at least as 
likely as not that there was any relationship between the 
veteran's current stomach problems, including constipation 
and cramps, and his September 1992 surgery, with contusion of 
the L5 nerve root. 

Specifically, the opinion of the Chief of the Neurology 
Service, based on a review of the facts of the case, was that 
a relationship between the veteran's current stomach problems 
and the September 1992 surgery was unlikely.  The opinion of 
the Chief of the Gastroenterology Service, based on a review 
of the facts of the case, was that constipation and abdominal 
discomfort might be a problem acutely in the peri-operative 
period but neither would be expected as a long-term 
consequence.  

The VA physician concluded that, based on the Chiefs' 
opinions, it was not at least as likely as not that the 
veteran's current stomach problems, including constipation 
and cramps, were related to the veteran's September 1992 
surgery, with contusion of the L5 nerve root.  

Based on a complete review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for stomach pain, to include 
cramps and constipation.  

In so finding, the Board recognizes the September 1994 
statement by a VA physician that the veteran's constipation 
"may be neurologic."  However, the Board points out that 
this opinion is equivocal at best. It only presents the 
possibility of a causal relationship.  It does not propose 
that it is more likely than not that such a relationship 
actually exists.  Nor does the opinion purport to be based on 
a review of the entire available medical record. 

By contrast, the opinions set forth in the June 1998 VA 
medical report, that the veteran's current stomach problems 
were not as likely, as not, related to his September 1992 VA 
surgery, are unequivocal. Moreover, they are based on a 
review of the veteran's entire available medical records and 
the various past diagnoses contained therein.  The resulting 
June 1998 report also provides the rationales behind these 
opinions. 

Given the depth and certitude of the June 1998 VA medical 
report setting forth a conclusion that the veteran's 
gastrointestinal problems are not the result of the September 
1992 VA surgery, and the fact that this report is based on 
complete reviews of the medical evidence of record, the Board 
finds that it is the evidence most probative and material to 
the veteran's claim.  Accordingly, the Board finds that taken 
as a whole, the documentary medical evidence of record does 
not support a finding that the veteran's stomach problems are 
the result of VA hospitalization, medical or surgical 
treatment.

The Board notes the contentions by the veteran that he now 
suffers from stomach pain, swelling and constipation due to 
the September 1992 surgery.  However, while the veteran is 
competent to describe his observations relative to his 
symptoms, as a layperson he is not competent to provide an 
opinion requiring medical knowledge, such as a medical 
diagnosis or etiology.  Espiritu, 2 Vet. App. at 492.  Thus, 
the veteran's opinion is not material to his claim.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for stomach pain, to include cramps and constipation.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for stomach pain, to include cramps and 
constipation, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

